United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1709
                                    ___________
Jennifer Bosley, By and through          *
her Mother and Next Friend, and          *
individually,                            *   Appeal from the United States
                                         *   District Court for the
            Plaintiff - Appellant,       *   Western District of Missouri.
                                         *
     v.                                  *
                                         *
Kearney R-1 School District,             *
                                         *
            Defendant - Appellee.
                                ___________

                          Submitted: December 8, 1997
                                        Filed: April 3, 1998
                                  ___________

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
                               ___________

HANSEN, Circuit Judge.

      Jennifer Bosley (Jennifer) appeals the district court’s1 grant of
judgment as a matter of law to the Kearney R-1 School District (the school
district) following a jury verdict in favor of Jennifer on her Title IX
student-on-student sexual harassment claim.     Jennifer also appeals the
district court’s prior order granting summary judgment to the school
district on her § 1983 claim. We affirm.




      1
      The Honorable D. Brook Bartlett, Chief Judge, United States District Court for
the Western District of Missouri.
                                    I

       The present lawsuit stems from events that occurred while Jennifer
was a student at Kearney Elementary School and Kearney Intermediate School,
schools in the Kearney R-1 School District. Viewing the facts in the light
most favorable to the jury verdict, the following transpired. In the fall
of 1991, when Jennifer was in the third grade, a boy riding on her school
bus, Michael, was drawing pictures of naked girls. Jennifer’s mother (Mrs.
Bosley) complained to school officials about these drawings and talked to
Joy Torgerson, Michael’s principal. Mrs. Bosley testified that Torgerson
told her that “boys will be boys,” but that she would talk to Michael.
(Trial Tr. at 309.) Also in the fall of 1991, a boy in Jennifer’s class
touched Jennifer on her bottom while the two were at recess. Jennifer told
her third grade teacher, Cheryl Herndon, about this touching. Herndon
immediately disciplined the boy, and the boy never again touched Jennifer
inappropriately.

      On March 4, 1992, while Jennifer was riding on the school bus,
Michael took a hand drawn picture of a boy and a girl out of Jennifer’s
backpack and drew genitalia on the picture. He then passed the picture
around the bus. The bus driver, Sandy Sproat, questioned Jennifer about
the picture. Jennifer testified that she told Sproat that she had drawn
only the outline of the bodies. Sproat testified that Jennifer told her
the picture belonged to her and that she had drawn the entire picture.
According to Sproat, Jennifer did not say that another student had drawn
on any part of the picture. Sproat issued bus misconduct notices to both
Jennifer and Michael for violating the school district’s rules for riding
the bus. This was Jennifer’s third and Michael’s fourth bus misconduct
notices of the school year.

      Jennifer’s bus misconduct notice was sent to her elementary school
principal, Richard Whitford. Jennifer testified that she told Whitford
that she had not drawn the genitalia on the picture. Whitford claimed that
Jennifer admitted drawing the entire picture. As punishment, Whitford made
Jennifer miss recesses for three days.




                                    -2-
      When Jennifer brought the bus misconduct notice home for her mother’s
signature, her mother sent a message to Principal Whitford that Jennifer
had not drawn the entire picture and that Michael had added the genitalia.
Whitford then contacted Torgerson, the principal of the intermediate school
Michael attended, and informed her of Mrs. Bosley’s contentions. Torgerson
then spoke with Sproat and Michael about the picture incident. Torgerson
testified that Michael admitted he passed the picture around, but denied
having drawn any part of it. Torgerson punished Michael by requiring him
to miss one week of recess and serve one week on lunch duty. She also
contacted his parents. Torgerson stated that this punishment was more
appropriate than suspending Michael from riding the school bus, a possible
punishment for a fourth bus misconduct notice, for two reasons. First, she
believed a bus suspension was not an effective punishment for children
Michael’s age. Second, because Michael’s parents worked, she was concerned
that Michael may not attend school during any suspension period.

      In September 1992, when she was in the fourth grade, Jennifer
overheard boys on the school bus talking about sex and people having
babies. Mrs. Bosley complained to Torgerson about this behavior. After
an investigation, Torgerson determined that the boys had been making
inappropriate remarks on the bus. She disciplined the boys by requiring
them to ride in the front of the bus and by informing their parents of the
inappropriate behavior. Torgerson then explained the situation to Mrs.
Bosley. She also asked Mrs. Bosley to notify her if she had any further
concerns or complaints.     Mrs. Bosley did not inform Torgerson of any
further concerns or complaints.

      Torgerson also determined that additional adult riders should
periodically ride the school bus to monitor the students’ behavior.
Adults, including Torgerson, rode the bus on numerous occasions.       The
school district met with bus drivers to discuss steps to take to improve
student conduct on the bus. The school district also developed a system to
give positive reinforcement to students who conducted themselves properly
while riding on the bus.




                                    -3-
      In the early part of the 1992 school year, a boy riding with Jennifer
on the school bus made inappropriate sexual remarks about Freddy Kruger, a
fictional character in the horror movie “Friday the Thirteenth.” Another
student informed the bus driver about the remarks and the driver told the
boy to stop and the boy then stopped making the inappropriate remarks. On
another day during the 1992 school year, a boy on the bus directed
inappropriate remarks about sex to a girl sitting next to Jennifer. On
another occasion, a boy on Jennifer’s bus told Jennifer and her brother,
who was also riding the bus, that they were homosexuals.           Jennifer
testified that she “vaguely” remembered the bus driver telling the boy to
stop and that the boy eventually stopped calling her a homosexual. (Trial
Tr. at 34.)

      Jennifer testified that early in the 1993-94 school year, when she was
in the fifth grade, Justin, a fellow student, directed offensive remarks
toward her about AIDS and sex while she was at recess. Jennifer told the
principal about Justin’s remarks. The principal talked to both Jennifer
and Justin about the incident.       Justin denied that he had made the
offensive comments, but the principal believed Jennifer’s account of the
incident and disciplined Justin by giving him an in-school suspension, a
punishment Jennifer admitted was severe.

      Mrs. Bosley testified that, with the exception of the picture incident
on March 4, 1992, all of the complaints that she had made to the school
regarding alleged sexual harassment of her daughter were being taken care
of by the school district. In October 1993, Mrs. Bosley removed Jennifer
and her brother from the Kearney School District. Jennifer testified that
she was often afraid and intimidated when she attended school in the
Kearney district, but that she was much happier at the school she now
attends.

      Jennifer, by and through her mother, sued the school district
asserting various causes of action, including claims under Title IX, 20
U.S.C. § 1681 (1994), and 42 U.S.C. § 1983 for violations of her federal
statutory and constitutional rights arising from the school district’s
alleged discrimination against her for its failure to remedy and




                                    -4-
prevent the sexual harassment of her by other students. The school district
moved for summary judgment on all claims.        The district court, in a
published opinion, granted the school district summary judgment on
Jennifer’s § 1983 claim and other state law causes of action, but denied
relief on Jennifer’s Title IX claim, concluding that she had created a
genuine issue of material fact regarding whether the school district
reasonably and adequately responded to the sexual harassment complaints.
Bosley v. Kearney R-1 Sch. Dist., 904 F. Supp. 1006, 1029 (W.D. Mo. 1995).

      Jennifer’s Title IX claim was then tried before a jury. The school
district moved for judgment as a matter of law at the close of Jennifer’s
case, and the district court denied the motion. The school district again
moved for judgment as a matter of law at the close of all evidence. The
district court reserved ruling on this motion and submitted the case to the
jury. The jury returned a verdict in favor of Jennifer for $5,000. The
district court then granted the school district’s motion for judgment as a
matter of law, ruling that a jury could not reasonably conclude that the
school district intentionally discriminated against Jennifer on the basis
of her sex.

                                           II

      We initially stress what issues we do not resolve in this case. We
need not and do not determine whether public school districts or public
school officials may be held liable pursuant to Title IX for their failure
to prevent or remedy student-on-student sexual harassment.       We assume
without deciding, for the purposes of this case only, that a school
district may be held liable under Title IX for such harassment.2 We



      2
        The circuits that have addressed this issue are not in agreement. Compare Davis
v. Monroe County Bd. of Educ., 120 F.2d 1390, 1406 (11th Cir. 1997) (en banc)
(holding a school district may not be held liable for student-on-student sexual
harassment under Title IX), petition for cert. filed, 66 U.S.L.W. 3387 (U.S. Nov. 19,
1997) (No. 97-843), with Doe v. University of Ill., Nos. 96-3511, 96-4148, 1998 WL
88341, at *8 (7th Cir. Mar. 3, 1998) (holding a public high school may be held liable
for student-on-student sexual harassment under Title IX), Brzonkala v. Virginia
Polytechnic Inst., 132 F.3d 949, 961 (4th Cir. 1997) (holding a public university may
be held liable under Title IX for a student-on-student sexual assault), rehearing en banc
granted, opinion vacated (4th Cir. Feb. 5, 1998), and Rowinsky v. Bryan Indep. Sch.
Dist., 80 F.3d 1006, 1016 (5th Cir.) (holding a school district may be held liable under
Title IX for student-on-student sexual harassment if the student demonstrates the school
responded to claims differently based on sex), cert. denied, 117 S. Ct. 165 (1996).

                                          -5-
therefore need not and do not determine what elements a plaintiff must
prove in order to hold a school district liable in a Title IX student-on-
student sexual harassment claim.     We assume without deciding that the
elements a plaintiff must prove for such a claim are those set forth in the
jury instructions used in this case, which are not challenged on appeal.3
We now address the parties’ contentions on appeal.




      3
        We note that we have held that the “knew or should have known” standard,
used in Title VII sexual harassment cases to determine if an employer is liable for the
sexual harassment of an employee, is also the standard used to determine whether a
school district is liable for teacher-on-student sexual harassment. See Kinman v.
Omaha Pub. Sch. Dist., 94 F.3d 463, 469 (8th Cir. 1996). The courts that recognize
Title IX student-on-student sexual harassment claims have formulated various standards
for determining if the educational institution should be held liable. At least one court
requires that a plaintiff need only prove that the school “knew or should have known”
of the student-on-student sexual harassment and failed to take prompt and appropriate
remedial action. See Brzonkala, 132 F.3d at 960. Another court requires that the
plaintiff prove that the school had actual knowledge of the harassment and that the
school failed to take prompt, appropriate remedial action. See Doe, 1998 WL 88341,
at *8. Other courts require the plaintiff to prove that the school knew of the harassment
and intentionally failed to take corrective action because of the plaintiff’s sex. See,
e.g., Burrow v. Postville Comm. Sch. Dist., 929 F. Supp. 1193, 1205-06 (N.D. Iowa
1996). Still another court requires the plaintiff to prove that the school itself directly
discriminated on the basis of sex—i.e., responded differently to complaints of
harassment made by girls than to those made by boys. Rowinsky, 80 F.3d at 1016.

                                           -6-
                                   A.

      Jennifer argues that the district court erred in granting judgment as
a matter of law in favor of the school district on her Title IX student-on-
student sexual harassment claim after the jury returned a verdict in her
favor. “We review de novo the district court’s grant of judgment as a
matter of law, viewing the facts and resolving any conflicts in the light
most favorable to the jury verdict.” Deneen v. Northwest Airlines, Inc.,
132 F.3d 431, 439 (8th Cir. 1998).

      Title IX provides that “[n]o person in the United States shall, on the
basis of sex, be excluded from participation in, be denied the benefits of,
or be subjected to discrimination under any educational program or activity
receiving Federal financial assistance . . . .”        20 U.S.C. § 1681(a)
(1994). In Cannon v. University of Chicago, 441 U.S. 677, 709 (1979), the
Supreme Court held that Title IX creates an implied private cause of action
against a recipient of federal funds for discrimination on the basis of
sex. In Franklin v. Gwinnett County Pub. Sch., 503 U.S. 60, 76 (1992), a
case involving the sexual harassment and assault of a high school student
by a teacher, the Court held that a remedy of money damages is available in
a Title IX action.

      Jennifer sought money damages for the school district’s alleged
discrimination against her in violation of Title IX for the school
district’s failure to remedy and prevent the sexual harassment of her by
other students. The jury was instructed that in order to find for Jennifer
on her Title IX student-on-student sexual harassment claim, it had to find
the following. First, that Jennifer was subjected to conduct that “was
directed at [Jennifer] because she is a female or affected [Jennifer’s]
educational environment because she is a female.” (Appellant’s App. at 15,
Jury Instruction No. 12.)     Second, that this conduct was unwelcome to
Jennifer and was “sufficiently severe or persistent that a reasonable
student in [Jennifer’s] circumstances would believe that her educational
environment was hostile or abusive.” (Id. at 15-16.) Third, that as a
result of this conduct Jennifer viewed the educational environment to be
hostile or abusive.




                                    -7-
(Id. at 16.) Fourth, that the school district knew that Jennifer was being
subjected to this conduct and “intentionally failed to take appropriate
action to end the conduct.” (Id.) The jury was also instructed that the
verdict must be for the school district unless the school district
“intentionally treated [Jennifer] differently than other students because
of her sex by intentionally allowing her to be subjected to a sexually
hostile environment.” (Id. at 17, Jury Instruction No. 13.) Jennifer does
not claim that these instructions are erroneous and, as mentioned above, we
assume, only for purposes of deciding this appeal, that they are proper.

      Jennifer claims that there was sufficient evidence for the jury to
reasonably find she had proven each of the elements listed above.
Specifically, she contends that there is sufficient evidence for the jury
to draw a reasonable inference    that the school district intentionally
treated her differently than other students because of her sex by
intentionally allowing her to be subjected to a sexually hostile
environment.    After carefully studying the record, we reject this
contention.

      Our review of the record convinces us that there is insufficient
evidence to support the jury’s verdict. Jennifer simply failed to present
any evidence from which a jury could reasonably conclude that “because of
[Jennifer’s] sex” the school district “intentionally allow[ed] her to be
subjected to a sexually hostile environment” as required by the jury
instructions. (Appellant’s App. at 17, Jury Instruction No. 13.) The only
evidence in the record even remotely showing that the school district
treated Jennifer’s complaints differently because she is female is
Principal Torgerson’s statement to Mrs. Bosley that “boys will be boys.”
This statement, made in response to Mrs. Bosley’s complaint about a boy
drawing inappropriate pictures while on the school bus, was immediately
followed by Torgerson’s statement that she would talk to the boy who drew
the inappropriate pictures. In the circumstances of this case, Torgerson’s
“boys will be boys” statement cannot support a reasonable inference that
the school district’s actions in response to the complaints regarding the
harassment of Jennifer were impermissibly motivated by Jennifer’s sex. See
Seamons v. Snow, 84




                                   -8-
F.3d 1226, 1233 (10th Cir. 1996) (holding “boys will be boys” statement by
football coach was insufficient to show sex discrimination by school
officials). The district court properly granted the school district’s
motion for judgment as a matter of law.

                                    B.

      Jennifer next argues that the district court erred in granting
summary judgment to the school district on her § 1983 claim. The school
district asserts that Jennifer’s failure to designate the district court’s
summary judgment order in her notice of appeal requires this court to
dismiss this claim for lack of jurisdiction, citing Federal Rule of
Appellate Procedure 3(c).      Jennifer made no response to the school
district’s jurisdictional argument in her reply brief. We agree with the
school district and therefore do not reach this claim for lack of
jurisdiction.

     Jennifer’s notice of appeal states, in its entirety, the following:

           Notice is hereby given that all plaintiffs hereby appeal
     to the United States Court of Appeals for the Eighth Circuit
     from the final Judgment entered on January 27, 1997 and the
     Order filed on January 24, 1997 (attached hereto respectively
     as exhibits “A” and “B”).

(Appellant’s App. at 80.) The January 27, 1997, judgment was the district
court’s judgment as a matter of law for the school district and the order
of January 24, 1997, was the order granting the school district’s motion
for judgment as a matter of law.

      Federal Rule of Appellate Procedure 3(c) provides that a notice of
appeal “must designate the judgment, order, or part thereof appealed from.”
We have stated that this requirement “is more than a mere technicality, and
that deficiencies therein may create a jurisdictional bar to an appeal.”
ELCA Enters., Inc. v. Sisco Equip. Rental & Sales, Inc., 53 F.3d 186, 189
(8th Cir. 1995) (citing Klaudt v. United States Dep’t of Interior, 990 F.2d
409, 411 (8th Cir. 1993)). In Klaudt, the plaintiffs filed an eight-count




                                    -9-
complaint. The district court dismissed five of the counts for failure to
state a claim upon which relief could be granted. One year later, the
district court dismissed the remaining claims for failure to exhaust
administrative remedies. The plaintiffs specifically appealed this second
order, but their notice of appeal failed to specifically state that they
were appealing from the district court’s first order.        We held that
although the rules of appellate procedure should be liberally construed,
the omission from the notice of appeal of any reference to the first order
was “more than a mere technical deficiency.” Klaudt, 990 F.2d at 411. The
omission created a “jurisdictional bar” to our consideration of the
appellants’ arguments regarding the first order. Id.

      The present case is indistinguishable from Klaudt.          Like the
plaintiffs in Klaudt, Jennifer failed to provide any reference in her
notice of appeal to the district court’s order granting the school district
summary judgment on Jennifer’s § 1983 claim. This order, like the first
order in Klaudt, is separate and distinct from the district court’s
subsequent post-trial order granting the school district judgment as a
matter of law on Jennifer’s Title IX claim. Therefore, we do not have
jurisdiction to review the district court’s order granting summary judgment
to the school district on Jennifer’s § 1983 claim.

                                   III

     Accordingly, we affirm the judgment of the district court.

     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -10-